Citation Nr: 1223579	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for Meniere's disease, to include as secondary to a service-connected disability.

3.  Entitlement to an evaluation in excess of 10 percent for right ear otitis externa.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of (1) entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to a service-connected disability; (2) entitlement to service connection for Meniere's disease, to include as secondary to a service-connected disability; and (3) entitlement to an evaluation in excess of 10 percent for right ear otitis externa, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for hearing loss, claimed as defective hearing, in June 1976.

2.  The evidence submitted since the June 1976 Board decision includes additional VA treatment records and examination reports, private treatment records, and lay statements.

3.  The evidence submitted since the June 1976 Board decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for hearing loss, claimed as defective hearing, to include as secondary to a service-connected disability, with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to a service-connected disability, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to a service-connected disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for hearing loss, claimed as defective hearing.  In the alternative, the Veteran alleges that his currently diagnosed hearing loss is secondary to service-connected right ear otitis externa.  The RO denied service connection for hearing loss, claimed as defective hearing, in a rating decision dated September 1975 on the grounds that a hearing loss disability was not shown by the evidence of record.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal and in June 1976, the Board denied the Veteran's service connection claim on the grounds that chronic defective hearing was not objectively identified during or after discharge from service.  Thus, this decision is final.  38 U.S.C.A. § 7104.

The Veteran sought to reopen his service connection claim for hearing loss, claimed as defective hearing, in October 2007.  The RO denied the Veteran's claim for hearing loss in an April 2008 rating decision without consideration as to whether new and material evidence was submitted.  Whether new and material evidence was submitted to reopen the claim was not discussed at that time because the RO styled the claim as entitlement to service connection for Meniere's disease (including hearing loss and dizziness).  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence and based on the Veteran's request for review of his claim by a decision review officer, the RO issued a rating decision in February 2009 in which the RO reopened the Veteran's service connection claim for hearing loss, claimed as defective hearing, but denied the claim on the merits.  Specifically, the RO found that while the Veteran submitted new and material evidence sufficient to reopen this claim, defective hearing was not incurred in or aggravated by service and it could not be presumed to have been so incurred.  Additionally, the RO determined that the Veteran's defective hearing was not due to service-connected otitis externa.  

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to service-connected right ear otitis externa, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the June 1976 Board decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to service-connected right ear otitis externa, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the June 1976 Board decision consisted of service treatment records, service personnel records, VA and private treatment records, and lay statements.  Service treatment records associated with the claims file were negative for a diagnosis of or treatment for a hearing loss disability as defined by VA.  There was also no evidence of such within one year after discharge from service.

Also associated with the claims file was a private audiology report dated June 1974 from C.S., M.D.  According to Dr. S., audiometric testing revealed severe, bilateral nerve-type deafness.  The Veteran expressed the opinion that this disability was incurred in service.  In a follow-up note, Dr. S. diagnosed severe, bilateral nerve-type deafness and stated that this disability was "service connected."  Dr. S. recommended hearing aids.  See June 1975 note.  

In September 1974, the Veteran presented to a VA medical facility with subjective complaints of difficulty hearing in the classroom.  He requested an ear, nose, and throat consultation.  The Veteran was afforded a VA audiology examination in November 1974.  The provisional diagnosis was defective hearing, but audiometric testing was negative for a hearing loss disability as defined by VA.

The Veteran submitted a statement in support of his claim dated September 1975 in which he attributed his claimed hearing loss to his period of active service.  In particular, the Veteran stated that he had normal hearing in service, but also "numerous infections," and that Dr. S. subsequently diagnosed severe, bilateral nerve-type deafness.

The Veteran was afforded a VA general medical examination in December 1975.  According to the examiner, the Veteran's hearing was "essentially" normal at that time.  The diagnosis was chronic otitis externa, at present asymptomatic.  

The evidence submitted subsequent to the June 1976 Board decision includes additional VA treatment records and examination reports, private treatment records, and lay statements.

The Veteran was afforded a  VA general medical examination in June 1978.  An examination of the Veteran's ears was unremarkable and no hearing loss disability as defined by VA was noted.  VA treatment records dated March to July 1985 showed continued treatment for otitis externa.  In July 1985, left ear conductive loss was diagnosed.  The examiner recommended an audiometry consultation.  These results were interpreted to show mild sensorineural hearing loss bilaterally.  

M.H., M.D. diagnosed Meniere's disease in July 1986 and noted that this disability was manifested by vertigo, hearing loss, and tinnitus.  See also, May 1989 note (diagnosing Meniere's disease).    

The Veteran was afforded a VA ear, nose, and throat examination in November 1986 to assess the severity of his service-connected otitis externa.  Audiometric testing performed at that time was interpreted to be normal and no evidence of a hearing loss disability as defined by VA was found.  Follow-up outpatient ear, nose, and throat VA treatment notes dated June to December 1988 were silent as to any hearing loss.        

The Veteran presented to A.L., M.D. in December 2006 with subjective complaints of tinnitus and dizziness.  The Veteran's past medical history was significant for hearing loss of unknown etiology, diagnosed 1972.  The Veteran also reported occasionally misunderstanding words in conversational speech.  Private audiometric testing performed by Dr. L. in April and December 2007 showed evidence of a bilateral hearing loss disability as defined by VA.  The diagnosis in December 2007 was "decreased [hearing] bilaterally" since April 2007.

The Veteran was afforded another VA ear, nose, and throat examination in February 2008.  Audiometric testing was not performed at that time, but the examiner diagnosed Meniere's disease with symptoms of disequilibrium, sensorineural hearing loss, and tinnitus.  According to the examiner, it was "less likely as not" that service-connected otitis externa caused hearing loss because otitis externa was limited to the ear canal and not the inner ear.  Therefore, the examiner indicated that the Veteran's hearing loss was not secondary to service-connected otitis externa. 

The Veteran's history of sensorineural hearing loss was noted in a VA audiology consultation note dated March 2008.  He was prescribed use of hearing aids.  In May 2008, the Veteran stated that VA issued him hearing aids, and therefore, he expressed the opinion that service connection was warranted in this case.  See also, March 2009 substantive appeal (requesting service connection and expressing the opinion that current hearing loss was related to his in-service noise exposure as a lab technician).

The Veteran's claim of entitlement to service connection for hearing loss, claimed as defective hearing, was previously denied on the grounds that chronic defective hearing was not objectively identified during or after discharge from service.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence described in detail above, to include lay statements, VA examination reports and treatment records, and private treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Id. at 116-18; see also, Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, the claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to service-connected right ear otitis externa, is reopened.    


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for hearing loss, claimed as defective hearing, to include as secondary to service-connected right ear otitis externa, is granted to this extent only.


REMAND

Service Connection Claims:
Hearing Loss and Meniere's Disease

The Veteran contends that he is entitled to service connection for hearing loss and Meniere's disease, to include as secondary to service-connected right ear otitis externa.  As noted above, the Veteran's service treatment records were negative for a bilateral hearing loss disability as defined by VA.  Similarly, there was no evidence of a diagnosis of or treatment for Meniere's disease in service.  The Veteran was, however, treated for viral labyrinthitis in July 1971.  The Veteran's separation examination was negative for any audiological abnormalities and there was no evidence of hearing loss or Meniere's disease in service or within one year after discharge from service.  Post-service VA and private treatment records reflect diagnoses of bilateral sensorineural hearing loss and Meniere's disease.  

The Veteran was afforded a VA examination in connection with the current claim in February 2008.  The examiner diagnosed Meniere's disease with symptoms of disequilibrium, sensorineural hearing loss, and tinnitus.  According to the examiner, it was "less likely as not" that the Veteran's Meniere's disease was the result of or due to the service-connected otitis externa.  The examiner noted that it was unclear why excess fluid built up in the endolymphatic spaces of the inner ear, but there was no data suggesting that recurrent otitis externa infections led to Meniere's disease.  Similarly, it was "less likely as not" that service-connected otitis externa caused hearing loss because otitis externa was limited to the ear canal and not the inner ear.  Therefore, the examiner indicated that the Veteran's hearing loss was not secondary to service-connected otitis externa.  

The Board finds this examination to be inadequate for evaluation purposes, particularly where, as here, the examiner failed to provide an opinion regarding direct service connection.  Moreover, the examiner failed to address the issue of aggravation with respect to the secondary service connection claims.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 447-49 (1995).  On remand, therefore, the Veteran must be afforded a new VA examination to address these issues.  

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO/AMC must request all VA medical records pertaining to the Veteran from January 11, 2012.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.
Increased Rating Claim:
Otitis Externa

By way of history, the RO granted service connection for right ear otitis externa in a rating decision dated March 1974.  The RO evaluated this disability as non-compensably disabling under 38 C.F.R. § 4.87, Diagnostic Code 6210, effective December 2, 1972.  An April 1974 rating decision continued the non-compensable evaluation under Diagnostic Code 6210.  The Veteran was notified of these decisions and provide his appellate rights, but did not perfect an appeal.  The RO subsequently increased the Veteran's disability rating to 10 percent under Diagnostic Code 6210, effective September 11, 1974.  See September 1975 rating decision.  

Following a routinely scheduled examination, the RO reduced the Veteran's disability rating for otitis externa under Diagnostic Code 6210 to the non-compensable rate, effective October 1, 1978.  See July 1978 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal, but in a May 1979 opinion, the Board continued the Veteran's non-compensable rating.  In a rating decision dated March 1989, the RO increased the Veteran's disability evaluation for otitis externa to 10 percent under Diagnostic Code 6210, effective April 24, 1986.  

The Veteran submitted the current claim for an increased rating in October 2007.  The RO denied the increased rating claim for otitis externa in a rating decision dated April 2008 on the grounds that a 10 percent evaluation was the highest schedular evaluation available under Diagnostic Code 6210.  A subsequent rating decision dated February 2009 continued the Veteran's 10 percent evaluation under Diagnostic Code 6210.  However, the RO noted that the Veteran's symptoms did not meet the criteria for a 10 percent evaluation at that time, but the rating was continued since it was protected.  See generally, 38 U.S.C.A. § 110 (West 2002); C.F.R. § 3.951 (2011) (outlining provisions related to protected ratings).   

Although a 10 percent disability rating is the maximum schedular rating available under Diagnostic Code 6210, both the Veteran and his representative raise the possibility of entitlement to an extraschedular rating in this case.  See March 2009 and May 2012 statements.  To date, however, it is unclear from the record the extent to which the RO contemplated an extraschedular rating in this case, if at all.  See 38 C.F.R. § 3.321 (2011).  A remand is required to address this issue.  The Veteran must also be afforded a VA examination to determine the extent to which his service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment, if at all.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).       
     
Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC must obtain all relevant VA medical records from January 11, 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether the currently diagnosed bilateral hearing loss and/or Meniere's disease is related to his active military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that the Veteran's currently diagnosed bilateral hearing loss disability and/or Meniere's disease is related to his period of active service or any incident therein, to include treatment for viral labyrinthitis.  In the alternative, the examiner must express an opinion as to the likelihood (i.e., likely, unlikely, at least as likely as not) that the Veteran's currently diagnosed bilateral hearing loss disability and/or Meniere's disease is proximately due, the result of, or aggravated by service-connected right ear otitis externa.  Please note: The examiner must provide these opinions with respect to both hearing loss and Meniere's disease.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records, and statements by the Veteran must be made available to the examiner for review.
     
3.  The Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records, and statements by the Veteran must be made available to the examiner for review.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO/AMC must implement corrective procedures at once.

6.  The RO/AMC must also consider in the first instance the issue of entitlement to an extraschedular rating for right ear otitis externa.  If appropriate, the RO/AMC must also consider referral of the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).  Similarly, if, in the course of adjudicating the claim of a total disability rating based on individual unemployability, the RO/AMC finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO/AMC must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  

7.  Thereafter, the RO/AMC must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


